Epes, J.,
dissenting:
The contract here in question, is embraced in a letter signed by Bolling M. Morris, Sr., and Bolling M. Morris, Jr., addressed to Bragg Brothers and Company, agents. The material parts of this letter read as follows:
“Gentlemen :
“I hereby agree to sell and authorize you to procure a purchaser for the following property” * *.
“In consideration of your efforts to find a purchaser for the above described property it is hereby agreed, should a contract of sale or exchange acceptable to the undersigned be made by you to any person, firm or corporation, or during the life of this contract, to whom you have presented said property; or should a sale or exchange of said property be made in any other manner, through or by you or any other person, then a commission of ten per cent of said sale shall become payable to you on demand.
“This contract * * * to remain in force for a period of three years from the 4th day of May, 1926, and to continue after the above specified term of three years in full force and effect until said property is sold, or this contract is terminated by a ninety days written notice given after the above specified time by the undersigned withdrawing the sale of said property.” (italics mine.)
I do not concur with the opinion expressed by the court as to the correct construction of this contract.
The opinion of the court takes the view that the words “through or by you or any other person or persons,” as a matter of law means, and can only mean, “through or by you or any other person or persons,. including ourselves.”
*925I am of opinion that the language is susceptible of two constructions, that is, the words “any other person or persons" may mean any person other than you (Bragg), or it may mean any person other than the parties to this agreement; and that when the contract is read in conjunction with the other terms thereof, and in the light of the general purpose of the contract and the surrounding circumstances, it is more reasonable to infer an intention of the parties to give it the latter construction than the former.
The contention of Bragg that he is here entitled to exact his pound of flesh must rest solely upon the particular language here in question. It has nothing else to support the exaction.
There is no other language or provision in the contract which either requires or indicates that the former meaning should be given to these words; and there are no extrinsic facts or circumstances proven which prove or warrant the inference that there was any meeting of the minds of the parties upon an agreement that if the Morrises made a sale of this property themselves, they would pay Bragg a commission of ten per cent.
“In accordance with the weight of reason and authority it is generally held that a broker has neither ah exclusive right, nor an exclusive agency, to sell, even though he is employed for a definite period of time, unless he is granted either one or the other in unequivocal terms to that effect." 4 R. C. L., page 259, section 12.
On the contrary, the rather meager efforts which the record shows were put forth by Bragg to sell this property are much more in accord with an original interpretation on his part of this contract as an ordinary real estate agent’s contract for the sale of land, than of a contract to pay him ten per cent on any sale that might be made of the property, even by the owners themselves, in consideration *926of his making an effort to sell it. If such was Bragg’s interpretation of the contract, he has rendered just about the minimum amount of service which he could have rendered and yet plead good faith in the performance of the contract, or even the doing of sufficient to amount to an acceptance and prevent said letter from being merely an unaccepted offer.
The uncontradicted evidence is that Bragg drafted this letter in toto and presented it to the Morrises for their signature as a completed instrument, and that neither did the Morrises have anything to do with the preparation of the letter nor was it drafted to accord with any prior agreement of, or suggestion by, the Morrises. Under the well recognized rule of construction, the language is to Ije considered to be as it is, the language of Bragg, and is to be construed most strongly against him. When so construed it seems to me that there can be no doubt but that the' second construction is the correct construction of the language in question.
The cases cited in the opinion of the court are easily distinguished from the case at bar. In each case the contract in question contained specific language very clearly including a sale made by the owner himself, and the language used in the opinions must be read in the light of that fact.
In Kimmell v. Skelly, 130 Cal. 555, 62 Pac. 1067, the language of the agreement was: “I agree to pay to said Hooker and Lent, in the event of the sale of said real property by them or anyone else, including myself, while this contract is in force, $2,250 as and for their compensation.” (Italics mine.) The term of the contract in this case was thirty days.
In Goward v. Waters, 98 Mass. 596, the contract provided: “In case I myself sell said premises at said price of $4,500, or at a greater or less price, then I further agree to pay *927said Zehphaneah. and Frances Goward three per cent of such price paid to me for said premises.” (Italics mine.) In this case no specified time for which the contract was to run was stated.
In Owens v. Wehrle, 14 Pa. Super Ct. 536, the language of the contract was: “In case a sale is effected through the above agent, or any other person, or within the time specified, I agree to pay the said George T. Owens commissions of five per cent on the full amount of sale.” (Italics mine.) The term of the contract in this case was twelve months.
No language corresponding to the italicized parts of the contracts involved in said three cases is to be found in the contract here in issue.
Bragg also contends (1) that this sale was, within the meaning of said contract, made by or through a person other than either Bragg or the owners of the property; and (2) that the property was sold to a person presented to said property by Bragg. I understand the opinion of the court to sustain both of these contentions. I am of opinion that they are both even less tenable than the contention that under this contract the Morrises had obligated themselves to pay Bragg a commission on any sale made by the Morrises themselves of this property to some person of whom Bragg had never heard.
If the correct construction of this contract be, as I think it is, that the Morrises were not obligated thereby to pay Bragg a commission on a sale made by them of the property to some person of whom Bragg had never heard, then it seems to me to be unquestionable that the language, “should a sale or exchange * * be made in any other manner through or by you or any other person,” comprehends only a sale made by or through Bragg or by or through some other person acting for or on behalf of the Morrises, i. e., a person in some sense at least the agent of the Morrises.
Suppose the president of Colonial Williamsburg, Incorporated, had come to the Morrises and procured a contract *928of sale from them. In a sense the sale would have been made by or through him, for a corporation can act in such cases only through its agents, but I think no one would hold that in such a case the sale was made by or through some person other than Bragg or the Morrises within the meaning of that contract. I can see no difference when Dr. Goodwin, who was in fact acting for Colonial Williams-burg, Incorporated, sent his son as his agent to procure the contract.
The contention that the Morrises sold this property to a person to whom it had been presented by Bragg is based upon the fact that young Mr. Goodwin took the option he procured in the name of Mrs. Lightfoot, with whom Bragg, or his representative, had had some negotiations with reference to this property.
The evidence on this point is the testimony of Mr. T. R. Goodwin who procured the option from the Morrises. Omitting certain questions and answers which are not material, his testimony is as follows:
Direct examination by counsel for the Morrises:
“Q. What relation are you to W. A. R. Goodwin?
“A. I am his son, sir.
“Q. Did you purchase for W. A. R. Goodwin the twenty acres of land referred to in the deed dated June 26, 1928, which I hand to you now and ask you to look at and see if you purchased that?
“A. I secured the option on the property mentioned here for W. A. R. Goodwin and the interests which he represents.
“Q. Did you secure that option directly from Bolling Morris, Sr., one of the defendants here?
“A. Yes, sir.
“Q, Who did you represent in that transaction?
“A. I represented my father, Dr. W. A. R. Goodwin, and the interests that he represents.
*929“Q. Were you paid- any commission or employed in any way by the defendants, Bolling M. Morris, Sr., and Bolling M. Morris, Jr., to effect that sale?
“A. No, sir.
“Q. Did you approach them or did they approach you?
“A. I approached them, sir.
“Q. The consideration was $9,000.
“A. Yes, sir.
“Q. Did the plaintiffs here, Bragg Brothers or Dr. D. B. Bragg, have anything to do with your purchase of that property?
“A. Nothing whatever, sir.
“Q. You didn’t know them in the transaction at all?
“A. I never heard of them until I was summoned in this case.

Cross Examination

“Q. Mr. Goodwin, you told the jury that you represented your father and the interests that your father represented. Whom does your father represent?
“A. He represents and I believe is a- member of the corporation Colonial Williamsburg, Incorporated, which is a corporation—a non-profit making corporation—-which seeks to preserve the Colonial homes in and about Williamsburg.
“Q. Where did you go to obtain this option that you speak of?
“A. I went to what is known as the Rolfe house in Surry county.
"Q. Did you know who owned it at the time?
“A. I had heard, yes, sir.
“Q. Who gave you that information?
“A. Well, we had heard of the dealings that had been going on. I think the A. P. V. A. had tried to purchase the property at one time or another.
“Q. You said the A. P. V. A. What is the A. P. V. A.?
“A. The Association for the Preservation of Virginia Antiquities.
*930“Q. They had been trying to acquire it?
"A. So we understood, yes, sir.
“Q. From whom did you understand that?
“A. From the owner of the property who was said to be Bolling M. Morris.
“Q. Bolling M. Morris told you that one,of these historical organizations had been trying to buy it?
“A. He had told me so, but I knew it before I went there.
“Q. And he confirmed it?
“A. Yes, sir.
“Q. What did he ask you when you first spoke to him about it?
"A. $10,000.
“Q. How did you happen to agree on $9,000?
“A. Well, I think there was something like six hours of talking involved. It would be rather difficult to explain at just what point we agreed on it.
“Q. Did you take this option in your own name?
“A. No, sir; I didn’t.
“Q. I don’t think it would be wrong, but whose name did you take the option in?
“A. It was taken, if I remember correctly, in the name of Mrs. Lightfoot, of the A. P. V. A., for the reason that Bolling M. Morris did not know me and did not care to make out an option to me.
“Q. Did he tell you that Mr. Bragg had submitted previously to him an offer from that same woman?
“A. He told me nothing about Mr. Bragg. I never heard the name before.
“Q. When did he tell you he had learned of Mrs. Light-foot?
“A. He told me Mrs. Lightfoot had stopped by on many occasions to see him, which I believe she has.
*931"Q. So you took the option in the name of Mrs. John B. Lightfoot? I mean Mrs. Lightfoot, of Richmond?
“A. Mrs. Lightfoot, the president of the A. P. V. A.
“Q. Now was that option afterwards—the rights under it—exercised by you?
“A. At the time the deed was made the deed was made I believe to my father and not to Mrs. Lightfoot.
“Q. Did Mrs. Lightfoot assign her right under the option to your father?
“A. It was not necessary. She would have if it had been necessary, I am quite sure.
“Q. But the option was to Mrs. Lightfoot and not to anybody else?
“A. Mrs. Lightfoot, president of the A. P. V. A.
“Q. And the deed was made to your father?
“A. W. A. R. Goodwin.
“Q. Under that option?
“A. Yes, sir.
“Q. Was Mrs. Lightfoot consulted at all about it?
“A. Yes, sir.
“Q. She agreed that your father should take the deed?
“A. I believe Mrs. Lightfoot was heartily in favor of anyone who wished to preserve the home buying it.
“Q. You never knew this man Bolling until you went to see him?
“A. Not until I met him in the cornfield.
“Q. As a matter of fact, you really made the sale? You went over there to see this man and got the option which was afterwards exercised—the rights under the option?
“A. I made the sale? I don’t quite understand you.
“Q. Didn’t you go over there to see this man Bolling?
“A. Yes, sir.
“Q. Didn’t you get an option from him?
“A. I got an option from him.
*932“Q. That was the purpose of your going over there?
“A. Yes, sir.
“Q. Then afterwards that option was exercised?
“A. Yes, sir.
“Q. And the deed was a result of that?
“A. Yes, sir.
“Q. So you made the sale, didn’t you?
“A. Made the sale?
“Q. Yes.
“A. I wouldn’t say so. I think I made the purchase.
“Q. That is what I mean. You made the purchase. It wasn’t conveyed to you?
“A. No. I mean I made the preliminary negotiations for the purchase.
“Q. You obtained the option?
“A. Yes, sir.
“Q. Which was afterwards exercised?
“A. Yes, sir.”
I think that this is insufficient to warrant the inference that this option was ever taken for anyone except Dr. Goodwin, or Colonial Williamsburg, Incorporated. It is true it was taken in Mrs. Lightfoot’s name, and doubtless true that if necessary to secure to Dr. Goodwin a sale of the property she would have adopted the unauthorized act of this young man, and have exercised it for the beneficial interest of Dr. Goodwin, or Colonial Williamsburg, Incorporated; but the evidence wholly fails to show that she did so.
In order to get these negroes to sign an option, Dr. Goodwin took it in the name of a person other than the person for whom it was in fact taken. The fact that the real person for whom the option was taken was thus concealed from them should not be permitted to prejudice their rights here. They are entitled to rely on the real facts, even though they were concealed from them.
*933Even granted that this property was presented to Mrs. Lightfoot by Bragg or his representative, she neither bought it nor took an option thereon. Neither Bragg nor any one else ever sold it to her.
It does not affirmatively appear that Mrs. Lightfoot brought this property to the attention of Dr. Goodwin; but even if she did, it did not make Dr. Goodwin a person to whom Bragg had presented the property.
I do not understand the law to be that if a real estate agent present property to A. who makes an offer for it which is not accepted, and than at some later time A. calls B.’s attention to the property and B. purchases it, that the real estate agent can claim to have presented or sold it to B.
In my opinion the judgment of the. court should be reversed and final judgment here entered for the plaintiff in error.